DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Per the claims filed 08/09/2022:
Claims 1-20 are now pending.

Response to Arguments

Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive. Applicant argues that the “indirect offline mode” of prior art reference Ayoub does not read upon the instant “offline mode”. Examiner respectfully disagrees. Claim 1 merely recites “set an authentication-authorization service to an offline mode” and does not describe what the offline mode entails. Applicant states on Page 8 of Remarks filed 08/09/2022 that the offline mode is defined as “not connected to a network of computers or other devices.” It is noted that the features upon which applicant relies (i.e., an offline mode defined as above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, this particular definition of an “offline mode” is not supported by the specification. Therefore, Applicant’s argument is not persuasive because it is relying on a definition of offline mode that is not claimed.

    PNG
    media_image1.png
    483
    579
    media_image1.png
    Greyscale

Even if this definition of offline mode is used to interpret the claims, Examiner notes that Ayoub does disclose an offline mode that is “not connected to a network” in Paragraph 34. The offline mode of Ayoub describe the disconnected state between server 102 and the embedded device 104, although Examiner concedes that the embedded device 104 does not disconnected from controller 106. Ayoub does not disclose an absolute offline mode that disconnects from all other device, but that is not what is being claimed. For these reasons, Examiner respectfully disagrees that Ayoub does not read on an “offline mode”. The rejections relying on Ayoub are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharoni (US 20200089420 A1), hereafter S1, in view of Ayoub (US 20200151335 A1), hereafter A1.
Regarding Claim 1, S1 discloses the below limitation:	one or more processors; and a non-transitory computer readable medium (S1 Fig 1 processing system 114 and NVM data storage device 108) storing a plurality of instructions, which when executed, cause the one or more processors to:	generate an upgrade token (Fig 5 block 510 central authorization server generates an authorization (unlock) key for a requested upgrade);	record the upgrade token (Fig 5 block 512 discloses that a copy of the authorization key was previously stored; see also Fig 6 block 610 and Fig 15 block 1520);	determine a match between a received upgrade token and the recorded upgrade token in order to prevent unauthorized access while the authentication-authorization service is offline (Fig 5 block 512 forward authorization key to a controller for verification based on an internally-stored key; Par 40 keys may be uploaded to the End-User host device for storage in the NVM system); and	authorize implementation of an upgrade package associated with the upgrade token while the authentication-authorization service is in the offline mode on a basis of the match (Fig 5 block 512 controllers expands the amount of accessible memory based on the authorization).
S1 does not disclose the below limitation:	set an authentication-authorization service to an offline mode;
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	generate an upgrade token (A1 Fig 2 blocks 212/214/218 firmware key);	set an authentication-authorization service to an offline mode (Fig 2 block 208 wherein mode is indirect offline mode);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include setting an authentication service offline as taught by A1.  A1 does not rely on an activate connection to the authentication service in order to authenticate the service, and therefore it is able to authenticate even when the authentication service is offline via key matching. S1 also relies on key matching to authenticate, and therefore does not need to rely on an authentication service, but it is not explicitly stated that the authentication service is offline. The suggestion/motivation to do would have been to the upgrade request of S1 is done by comparing the received key with a previously-stored key, and does not require an active connection to the authentication/authorization service. Being able to authenticate an upgrade request without connection to authenticating service makes it easier to perform upgrades that impact network services. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, S1 and A1 disclose the limitations of Claim 1.
S1 further discloses the below limitation:	generate the upgrade token at a system manager (S1 Fig 5 block 510 central authorization server (e.g. system manager) generates an authorization key (e.g. upgrade token));	grant the upgrade token to the client system by the system manager (Fig 8 block 824 Centralized Authorization Server 804 sends key to the Host Device 802);	receive the upgrade token for recordation (Fig 8 block 824 Host Device 802 receives the key),
S1 does not disclose the below limitation:	wherein the system manager is associated with a plurality of services with protected access by the authentication-authorization service, the plurality of services comprising respective services in a cloud-based data protection and replication platform.
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	wherein the system manager is associated with a plurality of services with protected access by the authentication-authorization service, the plurality of services comprising respective services in a cloud-based data protection and replication platform (A1 Par 37 controller 106 may utilize the secure element 132 and/or the trusted environment 134 to perform secure functions, such as pairing or establishing a secure connection with the server 102 and/or the embedded device 104 and/or storing the firmware upgrade when the controller 106 is offline).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to include a system manager associated with a plurality of services as taught by A1 that grants the token (e.g. key) to the host device in S1. The suggestion/motivation to do would have been to provide a more robust central manager by connecting it to multiple services it can then provide to the host device. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, S1 and A1 disclose the limitations of Claim 2.
S1 further discloses the below limitation:	wherein the authentication-authorization service is operative to grant respective access tokens for accessing any of the plurality of services (S1 Par 70 authorization key is a device-specific ID key that allows access to an increased NVM partition 1522 (e.g. an upgrade)) and	wherein the plurality of instructions, when executed, further cause the one or more processors to receive the upgrade token at an upgrade implementation module (Par 70 controller 1518  receives authorization key (e.g. upgrade token) from an external authorization server and confirms authorization to access [upgrade] using a previously-stored confirmation copy of the key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to include including a device-specific key (e.g. respective access token) that can be received by an network element that facilitates an upgrade as taught by S1. While S1 doesn’t explicitly teach an upgrade module, it does have a controller (i.e. memory expansion authorization controller 120 in Fig 1) whose express purpose is to facilitate authenticated upgrades. The suggestion/motivation to do would have been to ensure that an authentication token can only be used once by the device it is intended for in an effort to increase security. If the authentication key was not device specific, the authentication would be less secure. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, S1 and A1 disclose the limitations of Claim 2.
S1 further discloses the below limitation:	receive, at the system manager, an upgrade package uploaded by the client system (S1 Fig 8 block 508 forward upgrade request to a central authorization server);	generate the upgrade token at the system manager in response to receiving the upgrade package (Par 40 central authorization server sends upgrade authorization and an authorization key in response to request); and	receive an upgrade request at the system manager (Fig 8 block 508 forward upgrade request to a central authorization server).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to include a system manager that first receives an upgrade request and then provide an upgrade token authorizing the upgrade as taught by S1. S1 teaches that the device requesting the upgrade has previously stored a key, which is interpreted to be an upgrade authorization from a previous request (or upgrade package as claimed here). It is this previously stored key that allows the requesting device to be authenticated when the authentication service is offline. The suggestion/motivation to do would have been to facilitate authentication by matching a previously provided authentication key/token when an authentication service is offline. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, S1 and A1 disclose the limitations of Claim 4.
S1 does not disclose the below limitation:	set the authentication-authorization service to the offline mode after the client system has sent the upgrade request.
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	set the authentication-authorization service to the offline mode after the client system has sent the upgrade request (A1 Fig 2 delivery mode is set to indirect offline mode in block 208, after receiving firmware upgrade keys in block 202).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to include setting an authentication service to offline after the upgrade request as taught by A1. A1 does not rely on an activate connection to the authentication service in order to authenticate the service, and therefore it is able to authenticate even when the authentication service is offline via key matching. S1 also relies on key matching to authenticate, and therefore does not need to rely on an authentication service, but it is not explicitly stated that the authentication service is offline. The suggestion/motivation to do would have been to provide authentication when an authentication service is unavailable. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, S1 discloses the below limitation:	generating an upgrade token (S1 Fig 5 block 510 central authorization server generates an authorization (unlock) key for a requested upgrade);	recording the upgrade token (Fig 5 block 512 discloses that a copy of the authorization key was previously stored; see also Fig 6 block 610 and Fig 15 block 1520);	determining a match between a received upgrade token and the recorded upgrade token in order to prevent unauthorized access while the authentication-authorization service is offline (Fig 5 block 512 forward authorization key to a controller for verification based on an internally-stored key); and	authorizing implementation of an upgrade package associated with the upgrade token while the authentication-authorization service is in the offline mode on a basis of the match (Fig 5 block 512 controllers expands the amount of accessible memory based on the authorization).
S1 does not disclose the below limitation:	setting an authentication-authorization service to an offline mode;
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	generating an upgrade token (A1 Fig 2 blocks 212/214/218 firmware key);	setting an authentication-authorization service to an offline mode (Fig 2 block 208 wherein mode is indirect offline mode);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include setting an authentication service offline as taught by A1.  A1 does not rely on an activate connection to the authentication service in order to authenticate the service, and therefore it is able to authenticate even when the authentication service is offline via key matching. S1 also relies on key matching to authenticate, and therefore does not need to rely on an authentication service, but it is not explicitly stated that the authentication service is offline. The suggestion/motivation to do would have been to the upgrade request of S1 is done by comparing the received key with a previously-stored key, and does not require an active connection to the authentication/authorization service. Being able to authenticate an upgrade request without connection to authenticating service makes it easier to perform upgrades that impact network services. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, S1 and A1 disclose the limitations of Claim 8.
S1 further discloses the below limitation:	generating the upgrade token at a system manager (S1 Fig 5 block 510 central authorization server (e.g. system manager) generates an authorization key (e.g. upgrade token));	granting the upgrade token to the client system by the system manager (Fig 8 block 824 Centralized Authorization Server 804 sends key to the Host Device 802);	receiving the upgrade token for recordation (Fig 8 block 824 Host Device 802 receives the key),
S1 does not disclose the below limitation:	wherein the system manager is associated with a plurality of services with protected access by the authentication-authorization service, the plurality of services comprising respective services in a cloud-based data protection and replication platform.
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	wherein the system manager is associated with a plurality of services with protected access by the authentication-authorization service, the plurality of services comprising respective services in a cloud-based data protection and replication platform (A1 Par 37 controller 106 may utilize the secure element 132 and/or the trusted environment 134 to perform secure functions, such as pairing or establishing a secure connection with the server 102 and/or the embedded device 104 and/or storing the firmware upgrade when the controller 106 is offline).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer-implemented method to include a system manager associated with a plurality of services as taught by A1 that grants the token (e.g. key) to the host device in S1. The suggestion/motivation to do would have been to provide a more robust central manager by connecting it to multiple services it can then provide to the host device. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, S1 and A1 disclose the limitations of Claim 9.
S1 further discloses the below limitation:	wherein the authentication-authorization service is operative to grant respective access tokens for accessing any of the plurality of services (S1 Par 70 authorization key is a device-specific ID key that allows access to an increased NVM partition 1522 (e.g. an upgrade)) and	wherein receiving the upgrade token for recordation includes receiving the upgrade token at an upgrade implementation module (Par 70 controller 1518  receives authorization key (e.g. upgrade token) from an external authorization server and confirms authorization to access [upgrade] using a previously-stored confirmation copy of the key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer-implemented method to include including a device-specific key (e.g. respective access token) that can be received by an network element that facilitates an upgrade as taught by S1. While S1 doesn’t explicitly teach an upgrade module, it does have a controller (i.e. memory expansion authorization controller 120 in Fig 1) whose express purpose is to facilitate authenticated upgrades. The suggestion/motivation to do would have been to ensure that an authentication token can only be used once by the device it is intended for in an effort to increase security. If the authentication key was not device specific, the authentication would be less secure. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, S1 and A1 disclose the limitations of Claim 10.
S1 further discloses the below limitation:	receiving, at the system manager, an upgrade package uploaded by the client system (S1 Fig 8 block 508 forward upgrade request to a central authorization server);	generating the upgrade token at the system manager in response to receiving the upgrade package (Par 40 central authorization server sends upgrade authorization and an authorization key in response to request); and	receiving an upgrade request at the system manager (Fig 8 block 508 forward upgrade request to a central authorization server).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer-implemented method to include a system manager that first receives an upgrade request and then provide an upgrade token authorizing the upgrade as taught by S1. S1 teaches that the device requesting the upgrade has previously stored a key, which is interpreted to be an upgrade authorization from a previous request (or upgrade package as claimed here). It is this previously stored key that allows the requesting device to be authenticated when the authentication service is offline. The suggestion/motivation to do would have been to facilitate authentication by matching a previously provided authentication key/token when an authentication service is offline. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, S1 and A1 disclose the limitations of Claim 11.
S1 does not disclose the below limitation:	setting the authentication-authorization service to the offline mode after the client system has sent the upgrade request.
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	setting the authentication-authorization service to the offline mode after the client system has sent the upgrade request (A1 Fig 2 delivery mode is set to indirect offline mode in block 208, after receiving firmware upgrade keys in block 202).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer-implemented method to include setting an authentication service to offline after the upgrade request as taught by A1. A1 does not rely on an activate connection to the authentication service in order to authenticate the service, and therefore it is able to authenticate even when the authentication service is offline via key matching. S1 also relies on key matching to authenticate, and therefore does not need to rely on an authentication service, but it is not explicitly stated that the authentication service is offline. The suggestion/motivation to do would have been to provide authentication when an authentication service is unavailable. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, S1 discloses the below limitation:	a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (S1 Fig 1 processing system 114 and NVM data storage device 108),	generate an upgrade token (Fig 5 block 510 central authorization server generates an authorization (unlock) key for a requested upgrade);	record the upgrade token (Fig 5 block 512 discloses that a copy of the authorization key was previously stored; see also Fig 6 block 610 and Fig 15 block 1520);	determine a match between a received upgrade token and the recorded upgrade token in order to prevent unauthorized access while the authentication-authorization service is offline (Fig 5 block 512 forward authorization key to a controller for verification based on an internally-stored key); and	authorize implementation of an upgrade package associated with the upgrade token while the authentication-authorization service is in the offline mode on a basis of the match (Fig 5 block 512 controllers expands the amount of accessible memory based on the authorization).
S1 does not disclose the below limitation:	set an authentication-authorization service to an offline mode;
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	generate an upgrade token (A1 Fig 2 blocks 212/214/218 firmware key);	set an authentication-authorization service to an offline mode (Fig 2 block 208 wherein mode is indirect offline mode);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of S1 to include setting an authentication service offline as taught by A1.  A1 does not rely on an activate connection to the authentication service in order to authenticate the service, and therefore it is able to authenticate even when the authentication service is offline via key matching. S1 also relies on key matching to authenticate, and therefore does not need to rely on an authentication service, but it is not explicitly stated that the authentication service is offline. The suggestion/motivation to do would have been to the upgrade request of S1 is done by comparing the received key with a previously-stored key, and does not require an active connection to the authentication/authorization service. Being able to authenticate an upgrade request without connection to authenticating service makes it easier to perform upgrades that impact network services. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, S1 and A1 disclose the limitations of Claim 15.
S1 further discloses the below limitation:	generate the upgrade token at a system manager (S1 Fig 5 block 510 central authorization server (e.g. system manager) generates an authorization key (e.g. upgrade token));	grant the upgrade token to the client system by the system manager (Fig 8 block 824 Centralized Authorization Server 804 sends key to the Host Device 802);	receive the upgrade token for recordation (Fig 8 block 824 Host Device 802 receives the key),
S1 does not disclose the below limitation:	wherein the system manager is associated with a plurality of services with protected access by the authentication-authorization service, the plurality of services comprising respective services in a cloud-based data protection and replication platform.
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	wherein the system manager is associated with a plurality of services with protected access by the authentication-authorization service, the plurality of services comprising respective services in a cloud-based data protection and replication platform (A1 Par 37 controller 106 may utilize the secure element 132 and/or the trusted environment 134 to perform secure functions, such as pairing or establishing a secure connection with the server 102 and/or the embedded device 104 and/or storing the firmware upgrade when the controller 106 is offline).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer program stored in a non-transitory computer-readable medium to include a system manager associated with a plurality of services as taught by A1 that grants the token (e.g. key) to the host device in S1. The suggestion/motivation to do would have been to provide a more robust central manager by connecting it to multiple services it can then provide to the host device. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, S1 and A1 disclose the limitations of Claim 16.
S1 further discloses the below limitation:	wherein the authentication-authorization service is operative to grant respective access tokens for accessing any of the plurality of services (S1 Par 70 authorization key is a device-specific ID key that allows access to an increased NVM partition 1522 (e.g. an upgrade)) and	wherein the program code includes further instructions to receive the upgrade token at an upgrade implementation module (Par 70 controller 1518  receives authorization key (e.g. upgrade token) from an external authorization server and confirms authorization to access [upgrade] using a previously-stored confirmation copy of the key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer program stored in a non-transitory computer-readable medium to include including a device-specific key (e.g. respective access token) that can be received by an network element that facilitates an upgrade as taught by S1. While S1 doesn’t explicitly teach an upgrade module, it does have a controller (i.e. memory expansion authorization controller 120 in Fig 1) whose express purpose is to facilitate authenticated upgrades. The suggestion/motivation to do would have been to ensure that an authentication token can only be used once by the device it is intended for in an effort to increase security. If the authentication key was not device specific, the authentication would be less secure. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, S1 and A1 disclose the limitations of Claim 16.
S1 further discloses the below limitation:	receive, at the system manager, an upgrade package uploaded by the client system (S1 Fig 8 block 508 forward upgrade request to a central authorization server);	generate the upgrade token at the system manager in response to receiving the upgrade package (Par 40 central authorization server sends upgrade authorization and an authorization key in response to request); and	receive an upgrade request at the system manager (Fig 8 block 508 forward upgrade request to a central authorization server).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer program stored in a non-transitory computer-readable medium to include a system manager that first receives an upgrade request and then provide an upgrade token authorizing the upgrade as taught by S1. S1 teaches that the device requesting the upgrade has previously stored a key, which is interpreted to be an upgrade authorization from a previous request (or upgrade package as claimed here). It is this previously stored key that allows the requesting device to be authenticated when the authentication service is offline. The suggestion/motivation to do would have been to facilitate authentication by matching a previously provided authentication key/token when an authentication service is offline. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, S1 and A1 disclose the limitations of Claim 18.
S1 does not disclose the below limitation:	wherein the program code includes further instructions to: set the authentication-authorization service to the offline mode after the client system has sent the upgrade request.
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	wherein the program code includes further instructions to: set the authentication-authorization service to the offline mode after the client system has sent the upgrade request (A1 Fig 2 delivery mode is set to indirect offline mode in block 208, after receiving firmware upgrade keys in block 202).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer program stored in a non-transitory computer-readable medium to include setting an authentication service to offline after the upgrade request as taught by A1. A1 does not rely on an activate connection to the authentication service in order to authenticate the service, and therefore it is able to authenticate even when the authentication service is offline via key matching. S1 also relies on key matching to authenticate, and therefore does not need to rely on an authentication service, but it is not explicitly stated that the authentication service is offline. The suggestion/motivation to do would have been to provide authentication when an authentication service is unavailable. Therefore, it would have been obvious to combine S1 and A1 to obtain the invention, as specified in the instant claim.

Claim 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of A1 and further in view of Greenstein (US 20200007418 A1), hereafter G1.
Regarding Claim 6, S1 and A1 disclose the limitations of Claim 2.
S1 does not disclose the below limitation:	set the system manager to a system manager offline mode; 
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	set the system manager to a system manager offline mode (A1 Fig 2 block 208 wherein mode is indirect offline mode); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to include setting the system manager to offline as taught by A1. The suggestion/motivation to do would have been to provide authentication services regardless of the status of the system manager by relying on key matching with a pre-stored key.
S1 and A1 do not disclose the below limitation:	set each service in the plurality of services to a respective service offline mode.
In the same field of endeavor of managing services in a network, G1 does disclose the below limitation:	set each service in the plurality of services to a respective service offline mode (G1 Par 9 cloud services are set to offline and requests denied when the VMs hosting the service is offline for upgrade).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to include setting services in the network to offline mode as taught by G1. The suggestion/motivation to do would have been to prevent errors caused when hardware hosting said services is taken offline for upgrade and those services cannot operate. Upgrading the network disrupts network performance, and taking steps to prevent undue errors caused by this disruption is the most efficient way of facilitating an upgrade. Therefore, it would have been obvious to combine S1, A1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, S1 and A1 disclose the limitations of Claim 6.
S1 further discloses the below limitation:	determine the match to prevent unauthorized access of an upgrade implementation module while the authentication-authorization service, the system manager and the services are in the respective offline modes (S1 Fig 5 block 512 forward authorization key to a controller for verification based on an internally-stored key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned system to include matching an authentication key to a local key while other network elements are offline as taught by S1. The suggestion/motivation to do would have been to provide authentication when an authenticating service is offline for the sake of facilitating a network upgrade of those authenticating services. Therefore, it would have been obvious to combine S1, A1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, S1 and A1 disclose the limitations of Claim 9.
S1 does not disclose the below limitation:	setting the system manager to a system manager offline mode;
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	setting the system manager to a system manager offline mode (A1 Fig 2 block 208 wherein mode is indirect offline mode);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include setting the system manager to offline as taught by A1. The suggestion/motivation to do would have been to provide authentication services regardless of the status of the system manager by relying on key matching with a pre-stored key.
S1 and A1 do not disclose the below limitation:	setting each service in the plurality of services to a respective service offline mode.
In the same field of endeavor of managing services in a network, G1 does disclose the below limitation:	setting each service in the plurality of services to a respective service offline mode (G1 Par 9 cloud services are set to offline and requests denied when the VMs hosting the service is offline for upgrade).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include setting services in the network to offline mode as taught by G1. The suggestion/motivation to do would have been to prevent errors caused when hardware hosting said services is taken offline for upgrade and those services cannot operate. Upgrading the network disrupts network performance, and taking steps to prevent undue errors caused by this disruption is the most efficient way of facilitating an upgrade. Therefore, it would have been obvious to combine S1, A1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, S1 and A1 disclose the limitations of Claim 13.
S1 further discloses the below limitation:	determining the match to prevent unauthorized access of an upgrade implementation module while the authentication-authorization service, the system manager and the services are in the respective offline modes (S1 Fig 5 block 512 forward authorization key to a controller for verification based on an internally-stored key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include matching an authentication key to a local key while other network elements are offline as taught by S1. The suggestion/motivation to do would have been to provide authentication when an authenticating service is offline for the sake of facilitating a network upgrade of those authenticating services. Therefore, it would have been obvious to combine S1, A1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, S1 and A1 disclose the limitations of Claim 16.
S1 further discloses the below limitation:	determine the match to prevent unauthorized access of an upgrade implementation module while the authentication-authorization service, the system manager and the services are in the respective offline modes (S1 Fig 5 block 512 forward authorization key to a controller for verification based on an internally-stored key).
S1 does not disclose the below limitation:	set the system manager to a system manager offline mode;
In the same field of endeavor of upgrading a network element, A1 does disclose the below limitation:	set the system manager to a system manager offline mode (A1 Fig 2 block 208 wherein mode is indirect offline mode);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer program stored in a non-transitory computer-readable medium to include matching an authentication key to a local key while other network elements are offline as taught by S1. The suggestion/motivation to do would have been to provide authentication when a network manager is offline for the sake of facilitating a network upgrade of those authenticating services.
S1 and A1 do not disclose the below limitation:	set each service in the plurality of services to a respective service offline mode;
In the same field of endeavor of managing services in a network, G1 does disclose the below limitation:	set each service in the plurality of services to a respective service offline mode (G1 Par 9 cloud services are set to offline and requests denied when the VMs hosting the service is offline for upgrade);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned computer program stored in a non-transitory computer-readable medium to include setting services in the network to offline mode as taught by G1. The suggestion/motivation to do would have been to prevent errors caused when hardware hosting said services is taken offline for upgrade and those services cannot operate. Upgrading the network disrupts network performance, and taking steps to prevent undue errors caused by this disruption is the most efficient way of facilitating an upgrade. Therefore, it would have been obvious to combine S1, A1 and G1 to obtain the invention, as specified in the instant claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412